                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JASON RICHARD MORGAN,                        No. 3:19-CV-01179

                 Petitioner,                     (Judge Brann)

         v.                                      (Magistrate Judge Mehalchick)

    TAMMY FERGUSON and
    THE ATTORNEY GENERAL OF
    THE STATE OF PENNSYLVANIA,

                 Respondents.

                                     ORDER

                                 MARCH 30, 2020

        Jason Richard Morgan, a Pennsylvania state prisoner, filed this 28 U.S.C.

§ 2254 petition seeking to vacate his convictions and sentence.1 Morgan alleges that

his plea counsel was ineffective for failing to re-file Morgan’s pro se motion to

withdraw his guilty plea.2

        In November 2019, Magistrate Judge Karoline Mehalchick issued a Report

and Recommendation recommending that this Court grant Respondents’ motion to

dismiss and dismiss Morgan’s petition.3 Magistrate Judge Mehalchick recommends

finding that Morgan’s § 2254 petition is time-barred, and that his attorney’s




1
     Doc. 1.
2
     Id.
3
     Doc. 11.
miscalculation of the filing deadline does not constitute cause sufficient to warrant

equitable tolling.4

       Morgan filed timely objections to the Report and Recommendation, asserting

that the United States Court of Appeals for the Third Circuit has wrongly concluded

that equitable tolling is not warranted based upon an attorney’s error in calculating

a filing deadline.5 “If a party objects timely to a magistrate judge’s report and

recommendation, the district court must ‘make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.’”6 Regardless of whether timely objections are made, district

courts may accept, reject, or modify—in whole or in part—the magistrate judge’s

findings or recommendations.7 Upon de novo review, the Court finds no error in

Magistrate Judge Mehalchick’s conclusion that Morgan’s § 2254 petition is time-

barred.8 Consequently, IT IS HEREBY ORDERED that:


4
    Id.
5
    Docs. 12, 13.
6
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
8
    Although counsel contends that the Third Circuit has incorrectly “rejected the argument that
    an attorney’s mistake in determining the date a habeas petition is due constitutes extraordinary
    circumstances for purposes of equitable tolling,” Johnson v. Hendricks, 314 F.3d 159, 163 (3d
    Cir. 2002), the Third Circuit’s decision may be revisited only by the Third Circuit sitting en
    banc or by the United States Supreme Court. See United States v. Johnson, 899 F.3d 191, 209
    (3d Cir. 2018). Moreover, it is not simply the Third Circuit that has reached such a conclusion.
    The Supreme Court has also “previously held that a garden variety claim of excusable neglect,
    such as a simple miscalculation that leads a lawyer to miss a filing deadline, does not warrant
    equitable tolling.” Holland v. Florida, 560 U.S. 631, 651-52 (2010) (citations and internal
    quotation marks omitted). Thus, Morgan’s objection must be overruled.
                                                 2
       1.      Magistrate Judge Karoline Mehalchick’s Report and Recommendation

               (Doc. 11) is ADOPTED;

       2.      Respondents’ motion to dismiss (Doc. 5) is GRANTED;

       3.      Morgan’s 28 U.S.C. § 2254 petition (Doc. 1) is DISMISSED as time-

               barred;

       4.      The Court declines to issue certificate of appealability;9 and

       5.      The Clerk of Court is directed to CLOSE this case.



                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




9
    See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (setting forth legal standard).
                                               3
